Title: Thomas Jefferson to William Short, 17 May 1814
From: Jefferson, Thomas,Rives, William Cabell
To: Short, William


          My dear friend  Monticello May 17. 14.
          The bearer mr Rives, the son of one of our wealthiest citizens and of the neighboring county of Amherst, is an eleve of mine in law & politics. before he commences practice he wishes to visit the country North of
			 us. an honester, abler, or better informed man could not be presented to you.
			 make him sensible of my high estimation of him by the kind offices which you as my friend may render him in Philadelphia, and charge all to the account of
          Your’s affectionatelyTh: Jefferson
        